UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-3068



DARRELL GAVIN,

                                           Plaintiff - Appellant,

         versus

SPRING   RIDGE   CONSERVANCY,  INCORPORATED;
PROPERTY MANAGEMENT PEOPLE, INCORPORATED,

                                          Defendants - Appellees.



                           No. 96-1034



DARRELL GAVIN,

                                           Plaintiff - Appellant,

         versus

SPRING   RIDGE   CONSERVANCY,  INCORPORATED;
PROPERTY MANAGEMENT PEOPLE, INCORPORATED,

                                          Defendants - Appellees.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-2668-S)
Argued:   July 9, 1996                  Decided:     August 7, 1996

Before RUSSELL, WIDENER, and HALL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Scott Craig Borison, LEGG LAW FIRM, L.L.C., Frederick,
Maryland, for Appellant. Kathleen Pontone, MILES & STOCKBRIDGE,
P.C., Baltimore, Maryland, for Appellees. ON BRIEF: Thomas E.
Lynch, III, MILES & STOCKBRIDGE, P.C., Frederick, Maryland, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

        Darrell Gavin appeals the summary judgment granted to Spring

Ridge Conservancy, Inc., and Property Management People, Inc., in

Gavin's action claiming violations of his rights under the Fair
Housing Act Amendments of 1988, 42 U.S.C. § 3601 et seq.        Our

review of the record, the district court's memorandum opinion, and

the arguments of counsel discloses that this appeal is without

merit.     Accordingly, we affirm on the reasoning of the district

court.1     Gavin v. Spring Ridge Conservancy, Inc., Civil Action

No. S-95-2668 (D. Md. Dec. 11, 1995) (Memorandum Opinion). 2




                                                           AFFIRMED




    1
      The appellees' motions to dismiss the appeal as moot and for
attorney's fees are denied.
    2
      Our decision obviates the need to rule on Gavin's appeal of
the district court's October 23, 1995, order denying a preliminary
injunction.

                                   3